Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/30/2020 (hereinafter Remarks), are acknowledged, and have been fully considered.
The filed terminal disclaimer dated  1/8/2021 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for rogue base station router detection with configurable threshold algorithms.
Each independent claim identifies the uniquely distinct features, particularly:
comparing the survey data with predetermined criteria associated with rogue device detection, 
	determining that a threshold of the predetermined criteria has been met by the survey data associated with a device of the plurality of devices on the network, and

	determining that the device exhibits characteristics of the rogue device based on one or more met thresholds of the device during two or more of the repeating cellular scans and the first and last occurrences of the device over the repeating cellular scans. 

The closest prior art:
Briggs (US 20180351975 A1) discloses a method for detecting a rogue base station (Fig 1-13).
Kunz (US 20180367998 A1) discloses a method for reporting monitored parameter information of normal and rogue base stations (Fig 1-7).
Velev (US 20180367303 A1) discloses methods, and systems for transmitting and receiving rogue unit detection information.
All the prior art disclose conventional method for rogue base station router detection with configurable threshold algorithms, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on Error! Unknown document property name.3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473